       Case 4:20-cv-00778-MWB Document 27 Filed 12/01/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CAROL KING, Individually, and as                  No. 4:20-CV-00778
Administrator of the ESTATE OF
JUSTIN PATRICK KING,                              (Judge Brann)
DECEASED,

             Plaintiff,

       v.

ALPHA SIGMA TAU NATIONAL
FOUNDATION, INC., et al.,

             Defendants.

                                    ORDER

      AND NOW, on this 1st day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiff’s motion for attorneys’ fees is GRANTED as follows:

      1.    Attorneys’ fees in the amount of $11,377.50 are awarded to Plaintiff.

      2.    Costs in the amount of $450 are awarded to Plaintiff.

      3.    The Clerk of Court is directed to CLOSE the case file.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
